Citation Nr: 0528151	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  97-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.

2.  Entitlement to a disability rating greater than 20 
percent for a service-connected gunshot wound of the right 
(dominant) shoulder, including Muscle Group III.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He served as an Infantry man in the Republic of 
Vietnam for approximately four months.  His awards and 
decorations include a Purple Heart and a Combat Infantry 
Badge (CIB).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1997, the RO continued a 20 percent disability rating 
for the veteran's service-connected gunshot wound of the 
right (dominant) shoulder, Muscle Group III.  The veteran 
perfected an appeal with that decision.

In November 1998, the RO denied entitlement to service 
connection for PTSD, and the veteran did not perfect an 
appeal.  By rating action dated in May 2003, the RO again 
denied service connection for PTSD.  The veteran perfected an 
appeal of the May 2003 rating decision.  However, as the 
issue had been previously finally denied by the RO, it has 
been restated as set forth above.

The veteran provided testimony before a Veterans Law Judge 
(VLJ) from the Board of Veterans' Appeals (Board) at a 
videoconference hearing held in July 2005.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The claim for entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In November 1998, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision and his appellate rights by letter sent that month.  
Although he initially disagreed with the decision and a 
statement of the case was issued, he failed to timely perfect 
an appeal.

2.  The additional evidence added to the record since 
November 1998 is new and material to the reasons for denial, 
and raises the reasonable possibility of substantiating the 
claim.

3.  The veteran sustained a tracer gouge-type gunshot wound 
by a single bullet to the right shoulder in service, which 
required hospitalization including debridement and grafting 
for treatment, and which currently causes muscle pain with 
use, some shoulder weakness when working with the right arm, 
and reduced range of shoulder motion.  


CONCLUSIONS OF LAW

1.  The November 1998 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 511(a) (West 2002); 38 C.F.R. § 
3.104(a) (2005).

2.  Subsequent to the decision of November 1998 denying 
entitlement to service connection for PTSD, new and material 
evidence was received and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a gunshot wound of the right 
shoulder, Muscle Group III, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic Code 
5303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

With respect to the claim for an increased rating for a right 
shoulder disorder, VA satisfied its duty to notify by means 
of a letter from the RO to the appellant in February 2004.  
He was advised that he had to provide medical evidence 
showing that his disability had increased in severity and of 
his and VA's responsibilities regarding his claim.  He was 
also asked to provide any relevant information or evidence, 
which would include that in his possession, to the RO.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
February 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2004.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, and there is no indication that the 
outcome of the case has been affected.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the RO obtained VA records as well as service 
medical records.  The veteran testified before the 
undersigned that he was not getting Social Security 
disability benefits.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the increased rating claim.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in April 1997, April 1998, October 2002, and 
April 2004.   VA has fulfilled its VCAA duties to assist and 
notify the veteran concerning the increased rating claim and 
no additional action is necessary.  

To the extent that the issue is new and material evidence to 
reopen a claim for service connection for PTSD, the Board is 
satisfied that all relevant facts regarding the issue have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  See 38 U.S.C.A. § 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2005).  Based on the favorable 
decision below, any failure in VA's duty to notify and assist 
the veteran regarding his claim for new and material evidence 
is not prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  New and Material Evidence, PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005).

The veteran filed a claim for entitlement to service 
connection for PTSD in August 1997.  In a rating decision of 
November 1998, the RO denied the claim, as there was no 
current diagnosis of PTSD.  The veteran was informed of this 
decision by letter issued in November 1998.  A timely notice 
of disagreement (NOD) was received, a statement of the case 
issued, but no timely substantive appeal (VA Form 9) was 
received by VA regarding this matter.  On the basis of these 
facts, the Board finds that the November 1998 rating decision 
is final.  The veteran sought to reopen his claim in April 
2003.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO in November 1998 included the 
veteran's service medical records.  These records did not 
report any complaint, treatment, or diagnosis for a 
psychiatric disability.  The veteran's service personnel 
records reflect that he was a combat infantry man who 
received a gunshot wound from a tracer bullet while out in 
the jungle in Vietnam.  The record reflects that evacuation 
was difficult due to the fact that he was in the field, and 
treatment was not administered for over 30 hours following 
the injury.  He received a Purple Heart and CIB.  The claim 
was denied by the RO in 1998 due to a lack of diagnosis of 
PTSD based on a VA examination in October 1998 which yielded 
a diagnosis of no psychiatric disorder.  

The evidence received since November 1998 consists of the 
veteran's lay statements and RO and Board hearing testimony, 
which provide similar information regarding his combat 
stressor.  The veteran also underwent another VA psychiatric 
examination in May 2003 which yielded a diagnosis of major 
depression, chronic.  The examiner specified that there was 
no claims file for him to review prior to the examination or 
at any other time.  A statement dated in June 2003 from the 
veteran's counselor at the Vet Center in Dallas reflects the 
counselor/therapist's belief that the veteran had acute, 
chronic delayed symptoms of PTSD.  The counselor noted the 
veteran's combat experiences as a basis for his stressor.  He 
noted that the veteran reported being haunted by memories of 
body parts and body bags.  

The evidence received since November 1998 is new and material 
in that it provides a current finding of PTSD.  This evidence 
also raises the reasonable possibility that the claim can be 
substantiated.  Therefore, the Board finds that the evidence 
added to the record since November 1998 meets the requirement 
for new and material evidence under the provisions of 38 
C.F.R. § 3.156, and the claim is reopened.



III.  Increased Rating, GSW, Right Shoulder, Muscle Group III 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).

Evidence relevant to the severity of the veteran's residuals 
of a gunshot wound of the right shoulder, Muscle Group III, 
includes his service medical records.  A review of these 
records reveals that on November 23, 1968, while in the Lz 
Baldy Area in Vietnam, the veteran sustained an AK-47 tracer 
round injury to the right upper arm.  He was not evacuated 
from the field for over 30 hours due to difficulties related 
to combat.  Initial debridement occurred on November 24, 
1968, and delayed primary closure of the wound was performed 
December 3, 1968.  The wound had no nerve or vascular 
involvement, and there was no fracture.  However, the veteran 
had difficulty with abduction.  A narrative hospital summary 
dated in February 1969 reflects that, following frequent 
dressing changes and debridement of necrotic materials, the 
wound began to heal somewhat, and homografts were performed 
which produced good healing.  The wound was treated with 
penicillin.  After healing occurred, the veteran still 
reported pain on motion of the right shoulder, though X-rays 
were negative for joint or bone pathology but showed a defect 
in the subcutaneous soft tissue along the lateral aspect of 
the humerus.  

A clinical cover sheet dated in February 1969 reflects that 
the veteran received a gunshot wound to the right upper arm, 
with no nerve or artery involvement, treated and cured.  
Wound infection was noted as treated and cured.  

At the time of a service separation examination in January 
1970, the veteran was found to have a scar of the right 
shoulder area, with decreased range of motion noted due to 
gunshot wound.  In a follow up surgical consultation report 
dated later in January 1970, the findings include no 
limitation of motion, wound healed.  No arterial or neural 
injury was noted.  

On initial VA post-service examination in April 1970, the 
veteran reported that his right shoulder tired easily and he 
had trouble lifting anything heavy.  He had no numbness in 
the right hand area.  He was working at a bottling plant.  
Examination revealed normal neck motions and normal finger 
joints.  Circumference of the right upper arm was 27 and the 
right lower arm was 26.5.  Circumference of the left upper 
arm was 26 and the left lower arm was 25.5.  He was right 
handed.  He had a scar that measured 9x2 1/2 cm. in the front 
of the right shoulder.  The scar was slightly adherent and 
slightly tender.  There was mild damage to the anterior 
deltoid muscles.  Range of motion of the right elbow was 
normal.  He had moderate weakness in the grip and no sensory 
changes in the upper extremities.  The clinical impression 
was scar, gunshot wound, right shoulder, and damage, anterior 
deltoid, right.  X-rays of the right shoulder showed no joint 
abnormality and unremarkable periarticular soft tissues.  

In a rating decision dated in May 1970, the RO awarded 
service connection for a gunshot wound of the right shoulder, 
and rated the disability as 20 percent disabling.  

The veteran sought an increased disability rating for his 
shoulder in February 1997.  VA treatment records dated from 
that time show the veteran sought treatment for right 
shoulder pain.  X-rays dated in October 1996 show 
degenerative joint disease of the acromioclavicular (AC) 
joint.  

In April 1997, the veteran underwent a VA examination of his 
shoulder area.  The examiner noted that the bullet actually 
came across the front of the right shoulder and did not enter 
the area other than to gouge out an area.  This was just 
anterior to the lower third of the anterior border of the 
deltoid and just above the level of the muscle mass with the 
elbow flex in forearm supernate.  It measured 5 x 2 cm. and 
was an oval shaped area that was gouged out with apparent 
loss of subcutaneous tissue  and the wound had a stellate 
type of appearance probably due to the fact that it had 
granulated in.  By palpation and inspection, the examiner 
could not see a defect within the deltoid muscles or biceps.  
The veteran had virtually normal range of motion.  There was 
some moderate atrophy of supraspinatus and infraspinatus 
muscles, but no atrophy about the arm muscles persay.  The 
veteran's principle complaint was with pain along the 
superior border of the scapular radiating down into the 
deltoid area, and he was quite tender along the borders of 
the scapular and the suprascapular notch.  However, there was 
normal scapular thoracic rhythm and scapulohumeral rhythm.  
All reflexes were normal and sensation was normal in the 
right upper limb.  

The diagnosis was status following gunshot wound to the right 
shoulder with residual scarring of the skin of the 
subcutaneous tissue.  Good function of the shoulder, with 
myofasciitis of the right parascapular musculature secondary 
to the scarring and gunshot wound.  X-rays showed no change 
in the appearance of the right shoulder since the last x-ray 
in October 1996.  Narrowing of the AC joint space, 
glenohumeral joint within normal limits.  

Upon VA examination in April 1998, the veteran reported that 
he had worked for a lamp company for 15 years and then it 
went out of business.  He had no trouble there because he did 
not have to do heavy lifting.  He was currently unemployed.  
He complained of shoulder pain when he worked with it or when 
he was just sitting.  He said that he could still move his 
arm around freely without pain but could not readily work 
with it or use it for anything heavy.  He said that the 
shoulder bothered him if he tried to use it for heavy 
lifting.  The right shoulder had full abduction to 170 
degrees.  On testing of strength of the right upper extremity 
against resistance in various positions, the examiner could 
not identify any weakness.  The upper portion of the right 
biceps was missing to a modest degree.  The muscle did not 
sag, and was not ruptured or transected.  There was 
tenderness about the musculature over the trapezius and 
supraclavicular fossa.  Deep tendon reflexes were hypoactive, 
but symmetrical on both sides.  The examiner stated that he 
did not believe that the veteran would have any reduced range 
of motion when he had aggravation of his shoulder pain.  X-
rays of the right shoulder were interpreted as normal.  The 
assessment was shoulder girdle pain.

VA treatment records include treatment primarily for other 
conditions.  A medical examination dated in September 2001 
shows a systems review indicating that upper and lower limbs 
of the musculoskeletal system obviously seem to be normal.  

Additional examination of the right shoulder was conducted in 
October 2002.  At that time, the veteran reported progressive 
pain and weakness.  He reported that he had not worked in two 
years, and that he had stopped working as a painter because 
of his arm pain.  Physical examination revealed a 5cm scar in 
the upper medial aspect of the arm just lateral to the 
axilla.  The scar was healed and non-tender.  The veteran 
could flex and abduct to 170 degrees.  He had 30 degrees 
adduction, 90 degrees of internal and external rotation.  He 
had good grip strength with the right and left equal.  There 
was no muscle atrophy, nor was there loss of sensation to 
pinprick.  X-ray of the humerus was unremarkable as to bone 
and soft tissue.  The impression was gunshot wound to the 
right humerus.  The examiner commented that by history the 
veteran had functional loss due to pain.  

The veteran was provided an additional examination for the 
right shoulder in April 2004.  He noted a history of low 
grade pain in  the supraclavicular area.  The pain was 
exacerbated if he did heavy work or if he excessively used 
his shoulder.  He took Advil for the pain.  He reported 
occasional tingling to the hand and elbow locking with 
repetitive motion.  This worked its way out.  He could feed 
himself and used no assistive devices.  He drove with his 
left arm instead of his right.  He had limitation of motion 
with repetitive activities, as well as additional weakness 
and occasional catching feeling in the elbow.  The examiner 
summarized that there were no real flare-ups, just a steady 
type of pain.  Physical examination revealed the veteran to 
be quite thin with a rather strong grip and resistance to 
elevation of his arms at the shoulder.  He had a 5 x 2cm scar 
of the extreme medial aspect of the right arm.  He could flex 
and abduct the shoulder to 170 degrees, had 90 degrees of 
internal/external rotation, and 20 degrees adduction.  He had 
muscle wasting of the shoulder girdles bilaterally, and no 
loss of sensation to pinprick to the supraclavicular area of 
the shoulder, arm, forearm or hands.  The impression was 
gunshot wound to the right upper arm, healed.  

During his video hearing, the veteran reported he last worked 
as a painter in 1989, when he stopped working due to the 
shoulder and his bad back.  He reported that simply raising 
his arm over his head did not bother him, but working with 
the arm, using any kind of weight, was difficult.  When asked 
by his representative whether his condition had worsened 
since his last examination, the veteran responded that there 
had been no worsening, the pressure remained the same.  

The veteran's rating for residuals of a gunshot wound of the 
right shoulder, Muscle Group III, have been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5303, pursuant to which the severity of 
injuries to Muscle Group III is evaluated.  As this 
evaluation has been in place for at least 20 years, it is 
protected from being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2005).

Parenthetically, the Board notes that the veteran filed his 
claim in February 1997.  Changes to the regulations for 
evaluating muscle injuries were effective in July 1997 and 
after being reviewed and compared with the previous criteria 
are found to offer no benefit as no substantive change 
occurred.  62 Fed. Reg. 30235 (June 3, 1997).  Therefore, the 
current rating criteria will be applied.  The Board 
recognizes that the revised rating criteria for muscle 
injuries were reviewed initially by the RO and no comparison 
of the previous and current criteria was made.  However, the 
Board is satisfied that no prejudice to the appellant has 
occurred as a result.  The revised regulations, as finally 
issued, were consistent with VA's intention, as expressed in 
the published proposal to amend, to condense and clarify the 
regulations rather than substantively amend them.  See, 62 
Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 
16, 1993).

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Only the current version is provided 
as no substantive changes appear in the applicable criteria 
in either version.  

DC 5303 states that Muscle Group III includes those muscles 
responsible for elevation and abduction of the arm to the 
level of the shoulder, and act with Muscle Group II in 
forward and backward swinging of the arm.  Muscles listed as 
part of this group include the intrinsic muscles of the 
shoulder girdle, including the pectoralis major I 
(clavicular) and the deltoid.  As the evidence indicates that 
the veteran is right-handed, the rating levels for the 
dominant side are for application.  Pursuant to this code, a 
20 percent rating is warranted if impairment of this muscle 
group is moderate.  If it is moderately severe, a 30 percent 
rating is warranted.  If it is severe, a 40 percent rating is 
warranted.

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  Under 
this code: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Following a review of the record, the Board finds that the 
veteran's residuals of a gunshot wound of the right shoulder 
are no more than moderate, as contemplated by a 20 percent 
rating under DC 5303.  The evidence indicates that he 
sustained a gouging wound of an AK 47 tracer bullet in 
service.  Immediate treatment was difficult due to rigors of 
combat; however, he was hospitalized in service for treatment 
of the wound and treatment subsequent infection.  The veteran 
has complained of several of the cardinal signs and symptoms 
of muscle disability, including weakness and fatigue-pain.  
Nonetheless, examinations in 1997, 2002, 2003, and 2004 have 
revealed essentially full range of motion, with good strength 
and abduction of the shoulder.  There are no signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus.  This history and current 
findings most closely correspond to the moderate level of 
severity contemplated for 20 percent rating under DC 5303.

The evidence does not show that the veteran's residuals of a 
gunshot wound meet the criteria for a higher, 30 percent 
rating for moderately severe muscle disability.  The 
objective findings do not include evidence of moderately 
severe muscle wounds.  The wound was considered healed in 
February 1969, and though the veteran's main complaint at 
separation, limited range of motion, was noted, a 
contemporaneous surgical consultation showed no limitation of 
range of motion.  Though the veteran indicates he stopped 
working in 1989 due to his back and his shoulder, he 
testified and the record reflects that he worked for many 
years following the injury.  Thus, there is an absence of 
evidence of unemployability because of inability to keep up 
with work requirements.  There is no evidence of entrance and 
exit scars which are relatively large and so situated as to 
indicate a track of a missile through important muscle 
groups.  The wound was noted to be primarily a gouge type of 
wound having no vascular or neural involvement.  The 
examination in 1997 noted that the examiner found, by 
palpation and inspection, no defect within the deltoid muscle 
or biceps.  In fact, there are no indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side, as noted on three VA 
examinations.  The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give no 
evidence of marked or moderately severe loss.  In April 1997, 
it was noted that the veteran had good function, and there 
was no weakness on examination in April 1998.  Thus, a 
moderately severe muscle injury is not found.  

Similarly, a severe muscle injury is not found.  There are no 
extensive ragged, depressed and adherent scars of the skin 
indicating wide damage to muscle groups in the track of the 
missile.  Again, the wound was a gouge and the scar has been 
noted to have been well-healed, non-tender and non-adherent.  
The history and complaints are not similar to those for a 
severe injury, as the only complaints have been of weakness 
and pain which is essentially constant in the right shoulder 
area with excess use.  As such, the Board finds that a 30 
percent rating under DC 5303 is not warranted in this case.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
In light of the veteran's complaints of limited motion, the 
Board has considered rating the veteran's disability under 
DC's 5200, 5201, and 5202, pursuant to which the severity of 
impairment of the humerus or scapula is evaluated.  However, 
X-rays have shown there is no marked deformity of the 
humerus, nor is there limitation of motion of the arm below 
the shoulder level, nor is there ankylosis, based on all the 
clinical data considered herein.  The veteran has 
consistently had flexion and abduction to 170 degrees.  Thus, 
an increased rating is not available under these codes.

An evaluation under these codes would not result in a rating 
in excess of the 20 percent rating already in effect under DC 
5303 even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In that regard, the Board notes that 
there has been no functional loss due to pain and repetitive 
use noted in the clinical evidence that has not been already 
considered in the current 20 percent rating.  The VA examiner 
in April 1998 specifically stated that he did not believe 
that the veteran would have any reduced range of motion when 
he had aggravation of his shoulder pain.

Finally, in light of the diagnosis of degenerative joint 
disease of the shoulder, the Board has considered rating the 
veteran's disability under the provisions of 38 C.F.R. § 
4.71a, DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  DC 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  However, in this case, the limitation of motion of 
the veteran's left arm would not qualify for a rating in 
excess of the 20 percent rating already in effect under DC 
5201, as explained immediately above.

Also, considering a separate rating for the scar under DCs 
7800-7805, the Board notes that a veteran can receive 
separate disability ratings unless the condition constitutes 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  In this case, the scar and the gouge type injury 
constitute essentially the totality of the current shoulder 
disability, and a separate award for the scar would 
constitute compensating the veteran for the same disability 
or manifestation, and is thus prohibited under 38 C.F.R. § 
4.14.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for residuals of a gunshot wound of the 
right shoulder, Muscle Group III.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was also considered by the RO, as 
reflected in the July 1997 rating decision.  However, the 
record contains no objective evidence that the veteran's 
gunshot wound has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the 
impairment resulting from the veteran's disorder is 
appropriately compensated by the currently assigned schedular 
rating.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.

An increased rating for residuals of a gunshot wound of the 
right shoulder, Muscle Group III, currently evaluated as 20 
percent disabling, is denied.




REMAND

The veteran testified, and his representative explained that 
he was awaiting admission to the local VA medical facility 
PTSD program.  He was on a list and, due to the large number 
of veterans in that area, he was forced to wait for admission 
to the program.  The AMC VBA should obtain the veteran's 
recent VA treatment records and associate them also with the 
claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2005).  The veteran has also had 
treatment at a local Vet's Center.  These records should be 
obtained and associated with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

As noted, the May 2003 VA psychiatric examination was not 
conducted with the benefit of review of the claims folder.  
The veteran should be afforded a VA psychiatric examination 
to determine if he currently has PTSD as a result of his in-
service stressors.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should request that the 
veteran complete and sign the appropriate 
release form so that his treatment 
records in the possession of his local 
Vet's Center can be obtained.  If such a 
release is submitted, the local Vet's 
Center should be contacted and requested 
to provide legible copies of the 
veteran's outpatient treatment.  These 
records should be incorporated into the 
veteran's claim file.

2.  The VBA AMC should contact the VA 
Medical Center in Dallas (North Texas 
Healthcare System), and request copies of 
the veteran's inpatient and outpatient 
treatment for PTSD dated from January 
2004 to the present time, including any 
records concerning the veteran's 
participation in a PTSD program.  These 
records should be incorporated into the 
veteran's claim file.

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist.  The purpose of this 
examination is to determine the existence 
and etiology of any current PTSD.  The 
claims folder must be sent to the 
psychiatrist for review.  A copy of this 
remand must also be provided to the 
psychiatrist.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has confirmed combat 
stressors from his military service.  The 
psychiatrist must determine whether the 
veteran currently has PTSD.  The 
psychiatrist should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the psychiatrist must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
VBA AMC should implement corrective 
procedures.

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection. 38 C.F.R. § 
3.655 (2005). The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


